Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142307 & (59)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 142307
                                                                   COA: 292825
                                                                   Oakland CC: 2008-223666-FC
  BRYAN VALENTIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to supplement the application is GRANTED.
  The application for leave to appeal the October 28, 2010 judgment of the Court of
  Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Oakland Circuit Court with instructions to amend
  the judgment of sentence in accordance with the Court of Appeals order vacating the
  defendant’s conviction of second-degree murder and the accompanying felony-firearm
  conviction. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2011                      _________________________________________
         p0321                                                                Clerk